UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1300



THOMAS R. SHELTON,

                                               Plaintiff - Appellant,

          versus


RICHMOND PUBLIC SCHOOLS,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-01-166-3)


Submitted:   August 16, 2002              Decided:   September 4, 2002


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas R. Shelton, Appellant Pro Se.     Stephanie Ploszay Karn,
MCGUIREWOODS, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas R. Shelton appeals the magistrate judge’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the magistrate judge’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the magistrate judge.*   See Shelton v. Richmond Public Schools,

No. CA-01-166-3 (E.D. Va. Feb. 13, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                 2